Citation Nr: 0512549	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  02-20 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946.  

This appeal arises from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

At her hearing before the undersigned Veterans Law Judge, in 
September 2003, the appellant withdrew her claim for 
additional accrued benefits.  (T-1).  38 C.F.R. § 20.204 
(2004).  The only remaining issue in appellate status is 
service connection for the cause of the veteran's death.  

The Board of Veterans' Appeals (Board) remanded the claim in 
May 2004 for additional development.  As the development 
ordered has been completed to the extent possible the claim 
is ready for further appellate consideration.  Stegall v. 
West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was 
granted for residuals of shell fragment wound to the right 
deltoid, muscle group III; residuals of shell fragment wounds 
to the right knee, muscle group XI; bilateral hearing loss; 
tinnitus; scars of the right eye and cheek; residuals of 
malaria; and multiple small scars of the body.  

2.  The veteran died on January [redacted], 2000.  

3.  The cause of death was a myocardial infarction.  A 
significant condition contributing to his death was coronary 
artery disease.  Another significant condition contributing 
to his death was diabetes mellitus.  

4.  Coronary artery disease and diabetes mellitus were not 
incurred in active military service or during the initial 
post service year.  

5.  A service-connected disability did not cause or 
contribute to the death of the veteran.  


CONCLUSION OF LAW

Service connection for the cause of the death of the veteran 
is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The RO did not notify the appellant of the provisions of the 
VCAA prior to the July 2001 rating decision which denied her 
claim.  In September 2002 the RO sent the appellant a 
statement of the case which included the regulations 
effectuating VCAA.  It explained what evidence had been 
obtained and what evidence was necessary to support her 
claim.  An August 2003 letter from the RO to the appellant 
informed her of what evidence was needed to support her 
claim, what evidence had been received, what VA was 
responsible for obtaining, and what actions she could take.  
The August 2003 letter specifically asked the appellant if 
there was any additional evidence.  Any defect in notifying 
the appellant of VCAA has been cured.  

The appellant submitted the veteran's Certificate of Death, 
appeared and gave testimony at a hearing before the 
Undersigned Veterans Law Judge, and submitted a statement 
from a physician in support of her claim.  After her claim 
was remanded in May 2004, VA requested her cooperation in 
obtaining the veteran's terminal hospitalization records.  
The appellant did not respond to the May 2003 letter asking 
her to sign and return authorization for VA to obtain those 
records.  The regulations require that the claimant cooperate 
with VA by authorizing the release of records.  38 C.F.R. 
§ 3.159 (c)(1)(ii)(2004).  VA issued a December 2004 
supplemental statement of the case to the appellant which 
indicated there had been no response to their request for her 
to sign and return the medical release forms.  Any further 
efforts by VA to obtain the terminal hospitalization records 
would be futile in the absence of a release.  No other 
available evidence has been identified.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  The death of a veteran will 
be considered as having been due to service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular 
disease and diabetes mellitus, when they are manifested to a 
compensable degree within the initial post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Factual Background and Analysis.  The appellant is seeking 
service connection for the cause of the veteran's death.  
During the veteran's lifetime, service connection was granted 
for residuals of shell fragment wound to the right deltoid, 
muscle group III; residuals of shell fragment wounds to the 
right knee, muscle group XI; bilateral hearing loss; 
tinnitus; scars of the right eye and cheek; residuals of 
malaria; and multiple small scars of the body.  

The certificate of death reveals the veteran died on January 
[redacted], 2000.  The immediate cause of death was a myocardial 
infarction due to coronary artery disease.  Diabetes mellitus 
was listed as a significant condition which also contributed 
to his death.  The veteran was in the emergency room of 
Sierra View District Hospital at the time of his death.  No 
autopsy was performed.  

The appellant contends the veteran's residuals of shell 
fragment wounds of the right knee contributed to the 
veteran's death.  She asserts that the veteran had difficulty 
ambulating due to his service-connected right knee and was 
unable to exercise.  In support of her claim, she submitted a 
statement from Dr. R.N., a VA physician.  He wrote the 
following:

(The veteran) was patient of mine at the 
Fresno VAMC since 1987.  He recently 
suffered a fatal MI.  He had diabetes and 
hypertension both of which were well 
controlled.  He is service connected for 
bilateral osteoarthritis of the knees, 
eventually requiring replacement.  Since 
this blast injury in the Philippines in 
WWII he was unable to walk any distance 
and this largely precluded any exercise.  
This should be considered a "risk" 
factor for the development of coronary 
artery disease and it is logical to 
conclude that his inability to exercise 
contributed to his early demise.  Please 
consider this when reviewing his claim.  

The RO requested a medical opinion.  In April 2000, a VA 
physician, Dr. R.R. wrote the following:

Veteran's immobility can not be 
considered a contributory cause of death.  

Because Dr. R.N. opined immobility is a 
risk factor for MI this does not 
constitute a substantial and material 
cause of death (myocardial infarction).

The medical evidence CABG (quadruple) 
1993, diabetes mellitus, hypertension, 
and obesity overwhelmingly were the 
critical NSC predisposing conditions to 
MI.  

In addition despite Dr. R.N.'s opinion 
the veteran was not service connected for 
osteoarthritis of both knees.  

In 2001 a VA physician, Dr. J.D. concluded:

At this point, I must conclude that the 
patient had more direct risk factors for 
heart disease, like diabetes mellitus and 
hypertension, which the literature says 
are bigger causes of coronary artery 
disease.  In my opinion, I must conclude 
that diabetes and hypertension led to his 
death from a heart attack.  

The Board in the May 2004 remand ordered a medical opinion.  
In May 2004 another VA physician, Dr. M.L., wrote, in part, 
as follows:

Dr. RN's passionate plea for this 
consideration is understood, it is 
clearly likely that the veteran had 
atherosclerotic heart disease as a direct 
result of his advanced age, his male 
gender, his hypertension, diabetes 
mellitus and hyperlipidemia.  

One cannot speculate that the mere 
ability for the veteran to ambulate 
properly would have canceled out these 
other serious risk factors, known to be 
implicated in the development of coronary 
artery disease.  

I must agree with Dr. D.'s conclusion 
that the veteran suffered a 
cardiovascular death as result of non-
service connected medical conditions.  

The appellant has not asserted that service connection should 
have been granted for either cardiovascular disease or 
diabetes mellitus.  Indeed, a review of the medical records 
and evidence does not demonstrate the veteran had 
cardiovascular disease in service or during the initial post 
service year.  The appellant instead has relied on the theory 
that the veteran's service connected disabilities, which were 
orthopedic in nature were risk factors for the development of 
cardiovascular disease, and thus contributed to his death.  

The regulations provide that contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(2004); See also Ashley v. Brown, 6 Vet. App. 52 
(1993).  

The regulations go further and instruct that service-
connected disabilities that do not materially affect a vital 
organ would not be held to have contributed to death 
primarily due to unrelated disability.  The regulation also 
distinguishes service-connected disabilities which involve 
muscular or skeletal functions.  38 C.F.R. 
§ 3.312(c)(2)(2004).  See Wray v. Brown, 7 Vet. App. 488 
(1995).  

The question of whether the veteran's service connected 
disabilities contributed to produce his death is a medical 
question.  Competent medical evidence is required to address 
questions of medical diagnosis or opinions.  38 C.F.R. 
§ 3.159 (2004).  There are four opinions from VA physicians 
addressing this question.  The veteran's VA physician, who 
treated him prior to his death, has asserted that the 
veteran's difficulty ambulating contributed to the 
development of heart disease.  He did not assert that the 
service-connected disabilities actually played a role in 
producing the veteran's death.  

The three other VA physicians all disagreed with the 
assessment of Dr. R.N.  They asserted that immobility, while 
a risk factor, did not contribute substantially and 
materially to produce death.  The other factors, such as 
hypertension, obesity, etc., were critical to predisposing 
the veteran to the development of heart disease.  In May 
2004, the third VA physician, Dr. M.L., used the word 
"speculate" when describing the implication that the 
veteran's service connected disabilities contributed to his 
death.  

In this instance, there are three medical opinions which 
state that the veteran's service connected disabilities did 
not contribute to his death and only one that does.  In this 
case, the preponderance of the evidence is against the claim.  

As the evidence does not demonstrate that any service 
connected disorder either caused or contributed to the 
veteran's death, service connection for the cause of the 
veteran's death is not warranted.  




ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


